Citation Nr: 1502050	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1. Entitlement to an initial disability rating in excess of 30 percent prior to October 14, 2011, and a rating in excess of 50 percent from October 14, 2011, for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating prior to July 7, 2011, and a rating in excess of 10 percent from July 7, 2011, for service-connected bilateral hearing loss (BHL).

3. Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision granting service connection for bilateral hearing loss (BHL), rated as 0 percent disabling, and denying service connection for PTSD, and a July 2011 rating decision increasing the rating for hearing loss to 10 percent, effective July 7, 2011, and granting service connection for PTSD, rated as 30 percent disabling, by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  During the appeal process, by rating decision dated October 2012, the RO assigned a 50 percent disability rating for the Veteran's PTSD, effective October 14, 2011, but denied an evaluation in excess of 30 percent prior to October 14, 2011, and in excess of 50 percent thereafter.

In May 2013, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

By letter dated May 23, 2013, the Veteran submitted additional evidence and waived consideration of the evidence by the Agency of Original jurisdiction (AOJ) prior to Board review pursuant to 38 C.F.R. §§ 19.37 and 20.1304(c)(2014).  Also, at the hearing, the attorney waived RO consideration of evidence he had previously submitted, with a brief, in March 2013.
In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his "Virtual VA" file to ensure a total review of the evidence. 

The issues of entitlement to an initial compensable rating prior to July 7, 2011, and a rating in excess of 10 percent from July 7, 2011, for service-connected BHL, as well as TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD was manifested by chronic sleep impairment, anxiety, depression, irritability or anger, hypervigilance, disturbances of motivation and mood, intrusive thoughts, nightmares, isolation, and difficulty in establishing and maintaining effective work and social relationships; these symptoms were not productive of deficiencies in most areas.  


CONCLUSION OF LAW

Resolving all reasonable doubt, for the entire period on appeal, the criteria for a 50 percent disability rating, but not higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated July 2009. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As service connection was then granted, no further notice was needed on the rating part of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 8-2003 (the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to VA's duty to assist in the development of the claim, the VA has made reasonable efforts to obtain relevant records and evidence, including VA and private treatment records, and the Veteran's statements, including his testimony at the 2013 Board hearing. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

Additionally, the Veteran was afforded a VA mental health examination, dated July 2011, to evaluate the severity of his PTSD symptoms.  The Veteran's history was taken, and complete psychiatric examination and interview was conducted.  The Board finds the examination to be adequate for rating purposes as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded their opinions in the medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The duty to assist extends to officials who preside over hearings.  The Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. section 3.103(c)(2) requires the official who conducts a hearing fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  Here, during the May 2013 Board hearing, the undersigned VLJ asked questions pertaining to the criteria necessary for establishing the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and any error in notice provided during the hearing constitutes harmless error.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

[The regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  In particular, PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which provides a 30 percent disability rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is another tool used to assess a present state of mental health, and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Facts

In this case, the Veteran is in receipt of an initial 30 percent disability rating for his PTSD, effective from July 16, 2009.  During the course of this appeal, the RO assigned a higher 50 percent disability rating, effective from October 14, 2011.  

The Veteran contends that his PTSD symptoms, which include anxiety, depression, irritability, hypervigilance, nightmares, difficulty sleeping, difficulty adapting to stressful situations, memory impairment, disturbances of mood and motivation, and difficulty in establishing effective work and social relationships warrant a 70 percent disability rating for the entire rating period on appeal.  The Board disagrees.

After reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher initial evaluation of 50 percent, but no higher, have been more nearly approximated for the entire rating period on appeal.  Thus, the evidence shows that the Veteran's service-connected PTSD was productive of symptoms commensurate with occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, anxiety, depression, irritability, disturbances of motivation and mood, intrusive thoughts, nightmares, isolation, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

Reviewing the evidence relevant to the rating period on appeal, VA Pueblo outpatient clinic records from January 2009 through September 2011 indicate that the Veteran had a history of anxiety, depression, irritability, hypervigilance, nightmares and social isolation.  VA clinic records also indicate that, beginning September 2010, the Veteran has been attending weekly group therapy for PTSD with other Veterans on a regular basis.  A review of the Veteran's VA examination and treatment records reveals GAF scores ranging from 47 to 56, a general indication of moderate to serious psychological impairment.

In March 2009, during a mental health medication management assessment, the Veteran presented as alert, cooperative, fully oriented, casually dressed, short, handsome, clean shaven, pleasant, middle age man with silver hair and decreased hearing acuity. His affect was mildly anxious, calming as the exam progressed. There was no indication of psychosis or organicity. He denied hallucinations. Mood was episodically depressed, and he reported he was frequently irritable. Sleep was noted to be poor with frequent waking and 4-5 hours of sleep.  Interests in home, family, TV, sports, and church were maintained. The Veteran denied any suicidal or homicidal ideation or plan though thoughts of death occurred with episodes of depression.  Judgment and insight was felt to be adequate.  

PTSD symptoms included arousal, hypervigilance, avoidance, intrusive thoughts, anxiety and depression.  The Veteran was married and has some difficulties at home. He preferred to be alone and stated his family believes he is paranoid. He reported always keeping his doors locked and checking them regularly.  He described a heightened state of alert.  At the time, he reported being employed at Rocky Mountain Coors fulltime, but spent much of his time away from people.  He reported that he experienced survivor's guilt concerning two friends who died in Vietnam. He avoided visiting the Avondale community where he and friends grew up even though he has family there. 

In July 2009, the Veteran's treatment records reflected the Veteran had sleep difficulties due to recurring dreams of Vietnam experiences.  He also reported significant difficulties in social, occupational and family relationships.  At that time, he screened positive for PTSD, denied suicidal ideation, and was under active treatment for PTSD, depression and anxiety.  

In September 2009, with treatment the Veteran showed improvement with depression and was less frequently irritable.  He reported he was sleeping better, but sometimes fitfully.  

In August 2010, the Veteran called and indicated he would like to begin group therapy.  He has continued with regular group therapy since that time.

In September 2010, the Veteran again was evaluated for medication management.  At that time, he reported being more irritable due to recent shoulder surgery, and did not sleep well due to pain.  He reported drinking more and his depressive symptoms had returned, and he became more isolative and withdrawn.  He had stopped medication for depression at the time of surgery.  Again, there was no indication of psychosis or organicity, hallucinations were denied, and mood depressed.  He was more irritable and sleep was fitful.  He continued to show an interest in home, family, TV, sports, and church.  He denied suicidal or homicidal ideation or plan.  Judgment and insight were again felt to be adequate.

Also in September 2010, the Veteran was seen for possible addiction to OxyContin and hydrocodone, because the Veteran had reported he was having nightmares and hallucinating due to the medication.  He explained his circumstances and that he had stopped using it due to the side effects.  He denied any history of substance abuse, to include legal consequences, physical withdrawals, blackouts and relationship issues.

In November 2010, the Veteran reported being less irritable since starting Prozac. He continued to have some shoulder pain which interfered with a restful sleep. He was planning to medically retire from his job at Rocky Mountain Coors as his shoulder restrictions were permanent at 20 pounds.  He had stopped drinking and had been taking better care of himself.  His depressive symptoms had stopped and he was less isolative and withdrawn.  He reported spending a lot of time working out with his 13 year old 'athlete' grandson whom he raised. 

In July 2011, the Veteran was afforded a VA mental health examination which provided the basis for service connection for the Veteran's PTSD and initial disability rating of 30 percent.  At that time, the Veteran reported difficulty falling and staying asleep.  He denied daytime fatigue and napping.  He reported nightmares of being attacked by a bear, as well as about Vietnam and being shot and placed in a bodybag.  He reported being up at night to check the locks, and kept his room dark because he felt safer.  He also reported intrusive thoughts and feeling anxious, with panic attacks once or twice per week.  He startled easily and was hypervigilant.  He also stated, "I think that is why I see shadows."  He stated he saw figures moving in his peripheral vision every day, especially at night.  He hears somebody talking to him but is not sure what they are saying.  He prefers to sit in the corner in restaurants   He avoids crowds and cites that as the reason he does not attend family functions.  He reported being verbally and physically aggressive and his temper could be a problem.  He reported having difficulty focusing and his mind wandered easily.  He denied suicidal or homicidal ideation.  He stated his symptoms impacted his work because he didn't trust people and was irritable.  He denied missing any days of work and denied being late for work.  He felt socially isolated and disconnected from his children.  

With respect to his occupational history, the Veteran reported jumping from job to job after returning from Vietnam, initially doing odd jobs.  He worked at Fort Carson for 4 to 5 years but was laid off, was fired from a cement job because he didn't get along with his boss, and worked at night in a warehouse but would see "too many strange shadows" so he was moved to day shift.  He worked for Rocky Mountain Coors for 20 years, and medically retired in December 2010 due to a rotator cuff injury.  He reported he generally related well with his bosses but had occasional conflicts with coworkers.  While he used alcohol heavily from 1972 to 2004, he rarely used it now.  He stated his past alcohol use did not interfere with work performance but did interfere with his relationship with his wife.

The Veteran lived with his wife and son, and spent his days watching his grandson play ball, taking walks and fishing for a hobby.  He reported socializing twice per month.

Based on the reported evidence, the examiner concluded that the Veteran's PTSD symptomatology caused occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but was generally functioning satisfactorily.  The examiner assigned a GAF score of 56.

In October 2011, the Veteran saw his treating psychiatrist after a one year hiatus, returning for treatment due to nightmares recurring since the funeral of a friend. However, he continued his sobriety and had been taking better care of himself.  His depressive symptoms had returned "a little", but he was less isolative and withdrawn.  He had been active in group therapy and found it helpful.  The psychiatrist assigned a GAF of 47, and altered his medications.  Upon return 2 weeks later, the issues reported by the Veteran two weeks prior had not improved much. He also was hurt because his adult children did not listen to his advice and blamed him for 'not being there' when they were young.

In November 2011, the Veteran again presented on mental evaluation as alert, cooperative, fully oriented, casually dressed, short, handsome, clean shaven, pleasant, middle age man with silver hair and decreased hearing acuity. His affect was appropriate to the setting. There was no indication of psychosis or organicity. Hallucinations were denied, mood was tense, and he reported being episodically irritable.  His sleep was still punctuated by nightmares. Weight was stable over the past few months with regular exercise and diet.  Libido was maintained but erectile dysfunction frequent.  Energy, concentration and memory were fair.  Interests in home, family, TV, sports, and church were maintained.  The Veteran denied any suicidal or homicidal ideation or plan though thoughts of death occur with episodes of depression.  Judgment and insight were felt to be adequate.  The Veteran indicated the cyproheptadine caused nausea so it was discontinued, but the venlafaxine was well tolerated but stated he had been 'spacey and forgetful'.  He continued to have troubled sleep and some irritability. His primary concern was the forgetfulness. He remained quite anxious in any kind of social setting but attended group therapy weekly and continued to find it helpful.  A GAF of 46 was assigned.

In December 2011, the Veteran submitted evidence to include a psychological impairment assessment and evaluation provided by his representative and completed by his VA treating psychiatrist, Dr. B.  The assessment was used to evaluate the individual's capacity to sustain a particular activity over a normal workday and workweek on an ongoing basis in a competitive work environment.  The questionnaire rated 14 symptoms as either not limiting, mildly limiting, moderately limiting, markedly limiting, or not applicable.

The psychiatrist reported that he assigned the Veteran a GAF of 47 continuously over the period he has been treating the Veteran.  He identified PTSD symptoms of deficiencies in family relations, mood, persistent irrational fears, persistent delusions or hallucinations, difficulty adapting to stressful circumstances, intrusive recollections of traumatic experiences, and unprovoked hostility and irritability.  Most of the Veteran's symptoms were indicated to be mild to moderately limiting, with the exception of two: the ability to work in coordination with or in close proximity to others, and the ability to complete a normal workweek without interruption from symptoms, which were noted as markedly limited.  However, he also reported that the Veteran's prognosis was favorable with continued treatment.

In April 2012, the Veteran returned to his psychiatrist, indicating a recent tornado warning siren really upset him the previous month. It reminded him of the rocket attack warnings when in Vietnam and triggered a lot of panic.  He reported less troubled sleep since starting the prazocin. He had a lot of nausea at 100mg of sertraline but has tolerated 50mg okay. He remained anxious in social settings but weekly group therapy remained helpful.  His medication list was reviewed with the Veteran and the psychologist noted discrepancies under each medication, and that it was not being taken as prescribed. 

The Veteran also reported a panic attack at a ballgame. "My wife thought I was going to have a heart attack." The Veteran said he was better after a guy came to ask if he was okay and then asked if he had been in Vietnam.  The Veteran talked about his relationship that he has with his 22-year-old son, stating "He is mad at me because he says I was never around for him." He and his son have no communication and his wife is always protecting and sticking up for him.  The psychiatrist observed that the Veteran was attentive, oriented, with appropriate grooming. Speech was normal and language intact.  Mood was anxious, and affect was congruent with mood.  The Veteran denied perceptual disturbances.  His thought process was normal and coherent, with no unusual thought content.  The Veteran denied suicidal and homicidal ideation.  The psychiatrist noted that the Veteran appeared to have significant difficulties in social, occupational, and family relations.  He reported struggling to help support his daughter and her child while her husband won't work.  He also helped out his disabled and 'homeless' son who is always complaining the Veteran doesn't do more. The Veteran's arthritis had been acting up and was a constant frustration. GAF score remained at 47.

In December 2012, the Veteran's VA treating psychiatrist completed a second psychiatric impairment questionnaire on behalf of the Veteran.  He noted the Veteran's prognosis to be fair with continued treatment.  He again noted deficiencies in mood and family relations, persistent irrational fears and delusions or hallucinations, intrusive recollections, difficulty adapting to stressful circumstances, and unprovoked hostility and irritability.  The psychiatrist noted as markedly limited the ability to work in coordination or proximity to others, or to complete a normal work week without interruption from symptoms.  The twelve other mental activities were checked as either no limitation, mildly limited or moderately limited.

By letter received in March 2013, the Veteran's treating psychiatrist wrote a brief statement saying the Veteran was seen individually and regularly attended group therapy. He stated, without explanation, that the Veteran was no longer able to work likely due to his PTSD, and that he continued to suffer from anxiety, irritability, sleep disturbance and frightening illusions. 

In May 2013, the Veteran was evaluated by telephone by Dr. R., a private psychologist.  The psychologist had access to the Veteran's psychiatric treatment records from 2009 to 2013, an undated psychiatric letter, and psychiatric impairment questionnaires dated October 2012 and January 2013 by the Veteran's treating psychiatrist.  On mental status examination, he noted the Veteran's abstract thinking appeared intact, with flattened affect, unimpaired level of consciousness, and clear speech.  His attention and concentration for the interview was within normal range, with stream of speech consistent with anxiety and depression.   He was oriented to person and place, with no evidence of formal thought disorder, hallucinations, delusions, or florid or major underlying psychopathology.  He had no suicidal or homicidal thoughts, and demonstrated a reasonable degree of insight into his symptoms.  His overall mental status was significant for flattened affect and visual hallucinations (noted to conflict with preceding statement).  PTSD symptomatology was as previously reported, with the additional symptoms of sexual problems, headaches or dizziness, hopelessness about the future, loss of appetite, increased appetite, and feeling apathetic.  The psychologist assigned a GAF of 45, consistent with moderate to serious interference with social and vocational capacities.  The opinion was observant primarily of occupational impediment, noted to be moderately to severe for work-related functions, but otherwise rated symptoms in the range of no impairment to moderate impairment.  The psychologist concluded that the Veteran's overall level of psychological disability was moderately-to-markedly impaired, the duration of which was considered to be temporary, but likely to last for more than a year, while psychotropic medications and psychotherapy are used to improve and stabilize his mental state.

In May 2013, the Veteran testified before the undersigned VLJ.  During his hearing, he testified to symptoms which included anger, forgetfulness, flashbacks, nightmares, trouble sleeping and staying asleep, and that he suffered from fatigue due to medication.  He stated he gets angry at people and news events. He doesn't trust anyone except his wife and some friends, and prefers to stay home for that reason. He stated he has trouble relating to his family because he was not there for them in the past and it makes him angry. He continues to feel guilty for surviving while two of his friends were killed in Vietnam.  He stated he believed his symptoms have been consistent since he filed his appeal in July 2009.  When asked by the VLJ what he does on an average day, the Veteran responded that he walks early in the morning when no one is around.  Sometimes he sits outside.  He built a small shack in his yard where he sits and meditates.  He also attends his grandson's ballgames but sits away from the crowds.  He stated he had problems communicating with people.  The Veteran also reported experiencing a panic attack while at a ballgame due to a siren going off.  He also panics when hearing loud noises such as helicopters and fireworks.

In an undated letter, the Veteran's spouse also attested to the Veteran's symptoms over the years.  She described the effect of his PTSD on the family and family relationships, his prior alcohol abuse and that she took the kids and left him because of it, but eventually returned when he promised to change.  She also described how he built his shack and would spend long hours listening to music and isolating.

IV. Analysis

The guidance of VA regulations provides that reasonable doubt regarding the degree of disability will be resolved in the veteran's favor, and that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. See 38 C.F.R. §§ 4.3, 4.7.  In view of these considerations, the Board finds that the evidence relevant to the entire initial rating period, including prior to October 14, 2011, is at least in relative equipoise as to whether there was occupational and social impairment with reduced reliability and productivity, as required for a 50 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.  Namely, the evidence reflects that the Veteran's PTSD symptoms were characterized by chronic sleep impairment, anxiety, depression, irritability, hypervigilance, disturbances of motivation and mood, intrusive thoughts, nightmares, isolation, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the level of occupational and social impairment demonstrated by the evidence for the initial rating period on appeal more nearly approximates the 50 percent rating category.

Since beginning treatment for PTSD in 2009, the Veteran's symptoms have remained remarkably consistent.  He presented at his psychiatric appointments as attentive, oriented, appropriately groomed, with normal speech and thought process, and no unusual thought content.  His mood was generally anxious, and affect congruent with mood.  Judgment and insight appear adequate. The Veteran invariably has denied hallucinations but reported "shadows", and denied suicidal and homicidal ideation.  He has continued his sobriety and had been taking better care of himself since being on medication.  His depressive symptoms and isolating behavior continue but the Veteran reportedly responds positively to both medication and group therapy.  The Veteran has discussed his irritability and anger, which continues but has not recently been noted to result in violent behavior.  He reports some difficult family and social relationships, and crowd avoidance.  

The Veteran's representative has argued that the Veteran's symptoms more closely approximate the 70 percent disability rating primarily with respect to GAF scores, which range from 46 to 56, and occupational impairment, noted on the impairment evaluations to be moderate-to-markedly limited.  To receive a higher rating of 70 percent, as noted at the beginning of this opinion, the Veteran would have to manifest symptoms of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

While the Veteran clearly suffers from his PTSD symptoms, to include depression and anxiety, the evidence does not show that the Veteran is deficient in most areas of functioning due to his symptoms.  While avoiding social situations generally, the Veteran continues to maintain family relationships, appropriate grooming, his thought processes have been historically noted to be logical and goal-directed, with no thought disorder.  Suicidal and homicidal ideations have consistently been denied.  Although he experiences occasional anxiety attacks, the evidence does not show the attacks to be near-continuous affecting his ability to function independently, nor are his depressive symptoms shown to be of such a degree to affect his ability to function independently, appropriately and effectively.  He has responded well to medication and regularly attended support therapy and found it helpful.  The Veteran reported he and his son do not get along, but he appears to maintain a good relationship with his wife and grandson, and apparently his daughters.  He has a group of friends he considers "brothers", and has indicated he socializes a couple times per month.  He also maintained employment for 20 years, retiring at age 60 due, at least in part, to a shoulder injury, and reported never missing work or being late for work.  So although he experiences difficulty establishing and maintaining effect work and social relationships, he is not unable to do so.  The Veteran has found his medication to generally be helpful to the extent he did not seek individual consultation from his psychiatrist for a least a year, between 2010 and 2011, and treatment records note breaks in visits.  

The Board has consider the three psychiatric/psychological impairment evaluation forms completed by the Veteran's treating psychiatrist (2), and Dr. Rubin (1) by phone, and notes some differences of opinion.   Dr. Bonney indicated in both the October 2011 and October 2012 questionnaires that the Veteran displayed symptoms of persistent irrational fears, persistent delusions or hallucinations, and unprovoked hostility or irritability, but offered no discussion concerning the frequency, degree or significance of the symptoms, or explain why hallucinations were regularly denied during psychiatric evaluations.  Further, as the opinion of Dr. Rubin was limited to a review of the Veteran's records and a telephone interview, he did not have the benefit of observation to evaluate the Veteran's physical state related to his symptoms, and was limited to a single visit.  Thus, it is less persuasive as evidence of the degree of impairment the Veteran has experienced over a period of years.

The Board refers to the July 2011 VA examination, which concluded that the Veteran's PTSD symptomatology caused occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but was generally functioning satisfactorily, and assigned a GAF score of 56.  While the examiner concluded the Veteran's symptoms were more appropriately rated as 30 percent disabling, the Board found evidence in the treatment records to show a more complete picture of the effect of the Veteran's symptoms on his overall well-being, reflecting symptoms more closely approximated by the 50 percent rating criteria.

Notably, the GAF scores for the Veteran have been in the range of 45 to 56, but more consistently at 47.  As stated at the beginning of this opinion, GAF scores are indicative of a general assessment of impairment but alone are not determinative of an appropriate rating, and are only one factor in determining the Veteran's degree of disability.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (indicating that although a GAF Scale score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability). In short, GAF scores provide a general impression, but the Board must evaluate the entirety of the medical evidence, including the actual impact the symptoms have on the Veteran's social and occupational functioning.  A GAF score alone is suggestive, not informative.  

In this case, the Board finds that although the Veteran's GAF score alone may reflect moderate to severe impairment, his overall disability picture, including symptoms reported in the VA treatments records, VA examinations, and discussed in the lay evidence, more closely approximates a 50 percent rating. Where, as here, the reported symptoms consistently indicate a level of impairment more closely associated with a 50 percent rating criteria, a GAF score of 47 which might indicate more serious impairment is insufficient on its own to meet the 70 percent rating criteria.  Therefore, a higher rating of 70 percent is not warranted at this time.  

Based on the evidence of record, the Board also concludes that a higher rating of 100 percent is not warranted at any time over the course of this appeal.  In this regard, the only symptom identified by the record that ostensibly supports a 100 percent rating is the alleged auditory and visual hallucinations.  First, the record reflects discrepancies in reports of hallucinations, alternatively called "shadows", "illusions", or "perceptual disturbances".  However, during every clinical treatment visit from 2009 through 2011, the Veteran has denied any hallucinations and perceptual disturbances, but has reported "shadows".  The Veteran stated at one point that because he saw too many shadows on night shift at a warehouse, he was moved to day shift.  Moreover, the Board questions whether the "shadows" are best described as "delusions" or "hallucinations."  In making this determination, the Board again notes that neither it nor the Veteran is competent to evaluate the clinical significance of the symptoms reported by the Veteran.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1335, 1377.  But for the described shadows, the Veteran has never displayed any symptoms commensurate with total occupational and social impairment to warrant a 100 percent disability rating.  The evidence has not shown symptoms of gross impairment in thought process, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of close relatives, own occupation or own name.  

Accordingly, the Board finds that the evidence regarding the issue of whether the Veteran's PTSD symptoms warrant an increased rating in excess of 30 percent is, at the very least, in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, for the entire period on appeal, the Board will grant a disability rating increase to 50 percent, but no more, for the Veteran's PTSD.  

Consideration has also been given to assigning staged ratings for the Veteran's PTSD.  However, at no time during the period in question has the Veteran's PTSD warranted higher schedular ratings than the 50 percent disability rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Extra-schedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  There is no indication that the Veteran has received emergency or inpatient treatment for his PTSD throughout the rating period, nor is there evidence of other extraordinary symptoms.  Considering the lay and medical evidence for the entire rating period, the Veteran's PTSD is manifested by symptoms consistent with those identified in the 50 percent schedular rating criteria.  The levels of occupational and social impairment are explicitly part of the schedular rating criteria.  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD exceeds that contemplated by the disability evaluation assigned herein.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As there is some indication the Veteran's symptoms affect his ability to work, the Board addresses the issue of TDIU in the remand portion below.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration on either basis is not in order.  


ORDER

For the entire rating period on appeal, an initial disability rating of 50 percent for PTSD, but no higher, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The issue of entitlement to a determination of total disability for individual unemployability (TDIU) was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Moreover, the attorney submitted a formal TDIU claim on the Veteran's behalf in February 2013.  At this time, the Board takes jurisdiction of the claim under Rice, and remands it for appropriate notice and adjudication. Id.

Additionally, the Veteran's claims file does not reflect any more recent audiological evaluations than the initial VA audiological evaluation in November 2009.  Because over five years have passed since the Veteran's original VA audiological evaluation, and there is some indication from the record that his symptoms have worsened, the Veteran should be afforded a new VA audiological evaluation to assess the current severity of his BHL.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to what information or evidence is needed to substantiate a claim for TDIU, and conduct any other development deemed necessary.

2. Schedule the Veteran for a VA audiological evaluation to determine the current severity of the Veteran's BHL disability.

3. When all development requested has been completed, and the RO or AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


